ON PETITION FOR REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6620



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


GUY CARMICHAEL CRENSHAW,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-47, CA-99-424-7)


Submitted:   August 31, 2001             Decided:   September 13, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Crenshaw seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Crenshaw, Nos. CR-96-47; CA-99-424-7

(W.D. Va. Apr. 7, 2000).   Crenshaw has also raised a claim for the

first time on appeal challenging his conviction and sentence in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).   We recently

held in United States v. Sanders, 247 F.3d 139 (4th Cir. 2001),

that the new rule announced in Apprendi is not retroactively

applicable to cases on collateral review.   Accordingly, Crenshaw’s

Apprendi claim is not cognizable.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2